909 So. 2d 413 (2005)
Bobby KINCADE, Appellant,
v.
Diann SANDERS, Appellee.
No. 5D04-2187.
District Court of Appeal of Florida, Fifth District.
August 19, 2005.
K. Dean Kantaras, Clearwater, for Appellant.
*414 Charles J. Crist, Jr., Attorney General, and William H. Branch, Assistant Attorney General, Tallahassee, for Appellee.
ORFINGER, J.
Bobby Kincade appeals the trial court's order denying his motion to dismiss Diann Sanders's Petition for Modification of an earlier child support order. We dismiss for lack of jurisdiction. Only those non-final orders set forth in Florida Rule of Appellate Procedure 9.130(a)(3) are appealable. The proper method to seek review of the subject order is by a petition for writ of prohibition. Prohibition can be used to restrain the improper exercise of jurisdiction. See State ex rel Chiles v. Public Employees Relations Comm'n, 630 So. 2d 1093, 1094 (Fla.1994); Dep't of Children & Families v. J.J.E., 901 So. 2d 215, 216 (Fla. 5th DCA 2005). However, even if we were to treat Kincade's appeal as a petition for a writ of prohibition, we would deny it. The pleading deficiencies Kincade alleges are, at most, minor violations of the rules of civil procedure. Such violations, even if they exist, do not deprive the circuit court of subject matter jurisdiction over this modification of child support petition. We conclude that the other issues raised by Kincade are not subject to review at this time.
APPEAL DISMISSED.
THOMPSON and TORPY, JJ., concur.